DETAILED ACTION
1.	This Office action is responsive to Applicant’s remarks submitted May 18, 2022. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on May 18, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 2, and 4-22 are currently pending.

Response to Arguments
2.	Applicant’s arguments have been fully considered, but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0178343 (hereinafter “Kim”), in view of the non-patent literature document titled “On Necessary L1 enhancements for UE-to-Network Relay” (hereinafter “R1-151564”)1, and in further view of U.S. Publication No. 2018/0287840 (hereinafter “Akkarakaran”).

Regarding claim 1: Kim teaches a method comprising: 
performing synchronization with a serving base station by a relay user equipment (UE) over a Uu link (See, e.g., [0168], [0182]; note also [00447] and [0560]; a relay UE synchronizes with a base station.), 
receiving a connection request message from a remote UE over a corresponding sidelink; and transmitting a connection response message to the remote UE such that a higher layer connection between the serving base station and the remote UE is established through the relay UE (See, e.g., figures 23 and 24; [0818]-[0826]; RRC connection is established following a connection request/response between the remote-UE and relay-UE.).
Kim teaches or implies transmitting synchronization signals to remote UEs (See, e.g., [0560], [0611]-[0614]; note acquired timing on the sidelink), but fails to explicitly state “transmitting synchronization signals and physical broadcast channel periodically to one or more remote UEs over sidelinks, wherein the synchronization signals comprise sequences that are determined by the relay UE based on at least one of zone identification related information of the relay UE and Layer-1 identification related information of the relay UE.” However, R1-151564 teaches a system that overlaps many of the teachings of Kim, including base station synchronization and connection establishment via a relay UE (See, e.g., section 2.). R1-151564 also teaches transmitting synchronization signals and physical broadcast channel periodically to one or more remote UEs over sidelinks (See, e.g., section 2.2.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of R1-151564, such as the signaling functionality, within the system of Kim, in order to allow seamless switching between WAN uplink and D2D transmission for in-coverage UEs and/or to avoid interference to uplink WAN reception at the base station from in-coverage D2D transmissions.
Kim modified by R1-151564 teaches transmitting synchronization and broadcast signals and further implies wherein the sequences therein are based on “layer-1 identification related information of the relay” (see Kim table 2; note discovery is based on relay UE ID). However, Kim modified by R1-151564 fails to explicitly state wherein the “sequences that are determined by the relay UE [are] based on at least one of position zone identification related information of the relay UE and Layer-1 identification related information of the relay UE.” Nevertheless, Akkarakaran teaches both of these features (See, e.g., [0061] and [0082]-[0089]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Akkarakaran, such as the identification and/or signaling functionality, within the system of Kim modified by R1-151564, in order to improve network efficiency by reducing mobility messaging (Akkarakaran [0061]).

Regarding claim 2: Kim modified by R1-151564 and Akkarakaran further teaches wherein the relay UE switches to a relay UE mode upon receiving a higher layer signaling from the serving base station (See, e.g., Kim: [0482]-[0505]; note also [0620]-[0624].).

Regarding claims 4 and 5: Kim modified by R1-151564 and Akkarakaran further teaches wherein the connection request message comprises at least one of a connection request message type, a Layer-1 identification of the remote UE, a Layer-1 identification of the relay UE, a reference signal for RSRP measurement, and a time window for a connection response reception (i.e. claim); and wherein the connection response message comprises at least one of a connection response message type, a Layer-1 identification of the remote UE, a Layer-1 identification of the relay UE, a number of remote UEs served by the relay UE, and RSRP measurement results (i.e. claim 5) (See, e.g., Kim: [0477]-[0478], [0511]-[0522], and [0666]).

Regarding claim 6: Kim modified by R1-151564 and Akkarakaran further teaches receiving a relay UE discovery message from the remote UE; and transmitting a relay UE discovery response message to the remote UE (See, e.g., Kim: figure 16, [0460], and [0511]-[0522].).

Regarding claim 7: Kim modified by R1-151564 and Akkarakaran further teaches wherein the relay UE discovery request message comprises at least one of a discovery request message type, a Layer-1 identification of the remote UE, a reference signal for RSRP measurement, and a time window for a discovery response reception (See, e.g., Kim: figure 16, [0460], [0511]-[0522], and [0666].).

Regarding claim 8: Kim modified by R1-151564 and Akkarakaran further teaches wherein the relay UE discovery response message comprises at least one of a discovery response message type, a Layer-1 identification of the remote UE, a Layer-1 identification of the relay UE, and RSRP measurement results (See, e.g., Kim: figure 16, [0460], [0511]-[0522], and [0666].).

8.	Claims 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of R1-151564, in further view of, Akkarakaran, and in further view of U.S. Publication No. 2020/0107381 (hereinafter “Ahmad”).

Regarding claims 9 and 16: Kim modified by R1-151564 and Akkarakaran substantially teaches the method (corresponding to actions of a relay UE) as set forth above regarding claim 1. This rationale is applicable to the remote UE and method (corresponding to actions of a remote UE) set forth regarding claims 9 and 16, respectively. Kim modified by R1-151564 and Akkarakaran may teach, imply, and/or inherently include the feature of “obtaining a relay user equipment (UE) list by a remote UE, wherein the relay UE list comprises one or more relay UEs for the remote UE to access a serving base station” (See, e.g., Kim: [0522]; one of multiple relays is selected according to respective criteria. See also R1-151564: section 2.4; note relay selection mechanisms.). However, the term “list” is not explicitly stated therein. To the extent this feature is not taught or inherent within the system of Kim modified by R1-151564 and Akkarakaran, it is nevertheless taught in Ahmad (See, e.g., [0098], [0103], and [0109]. Note also overlapping teachings, including synchronization, connection, and discovery functionalities, e.g., [0096]-[0100].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Ahmad, such as the relay functionalities, within the system of Kim modified by R1-151564 and Akkarakaran, in order to improve resource utilization.
The rationale set forth above regarding the method of claim 9 is applicable to the remote UE of claim 16.

Regarding claims 10 and 17: Kim modified by R1-1515649, Akkarakaran, and Ahmad further teaches wherein the one or more relay UEs are obtained from a relay UE discovery procedure involving: broadcasting a relay UE discovery message from the remote UE; and receiving a relay UE discovery response message from the one or more relay UEs (See, e.g., Kim: figure 16, [0460], and [0511]-[0522].).
The rationale set forth above regarding the method of claim 10 is applicable to the remote UE of claim 17.

Regarding claims 11 and 18: Kim modified by R1-1515649, Akkarakaran, and Ahmad further teaches wherein the relay UE discovery request message comprises at least one of a discovery request message type, a Layer-1 identification of the remote UE, a reference signal for RSRP measurement, and a time window for a discovery response reception (See, e.g., Kim: figure 16, [0460], [0511]-[0522], and [0666].).
The rationale set forth above regarding the method of claim 11 is applicable to the remote UE of claim 18.

Regarding claims 12 and 19: Kim modified by R1-1515649, Akkarakaran, and Ahmad further teaches wherein the relay UE discovery response message comprises at least one of a discovery response message type, a Layer-1 identification of the remote UE, a Layer-1 identification of a receiving relay UE, and RSRP measurement results (See, e.g., Kim: figure 16, [0460], [0511]-[0522], and [0666].).
The rationale set forth above regarding the method of claim 12 is applicable to the remote UE of claim 19.

Regarding claims 13, 14, 20, and 21: Kim modified by R1-1515649, Akkarakaran, and Ahmad further teaches wherein the connection request message comprises at least one of a connection request message type, a Layer-1 identification of the remote UE, a Layer-1 identification of a target relay UE, a reference signal for RSRP measurement, and a time window for a connection response reception (i.e. claim 13); and wherein each connection response message comprises at least one of a connection response message type, a Layer-1 identification of the remote UE, a Layer-1 identification of a receiving relay UE, a number of remote UEs served by the receiving relay UE, and RSRP measurement results (i.e. claim 14) (See, e.g., Kim: [0477]-[0478], [0511]-[0522], and [0666]).
The rationale set forth above regarding the methods of claims 13 and 14 is applicable to the remote UEs of claims 20 and 21, respectively.

Regarding claims 15 and 22: Kim modified by R1-1515649, Akkarakaran, and Ahmad further teaches wherein the remote UE selects the relay UE from the one or more relay UEs based on the RSRP measurement results in the connection response messages (See, e.g., Kim: [0666].
The rationale set forth above regarding the method of claim 15 is applicable to the remote UE of claim 22.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This document was cited in Applicant’s Information Disclosure Statement submitted October 15, 2020 (“Other Art,” cite. I).